Citation Nr: 1541942	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied reopening of service connection for bilateral hearing loss.  

In the March 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing) before a Veterans Law Judge.  The record shows that the Veteran was scheduled for a June 2014 Travel Board hearing; however, the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In July 2014, the Board reopened service connection for bilateral hearing loss and remanded the appeal to the RO for additional development.  The matter has not been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants service connection for bilateral hearing loss, the Board finds this error to be harmless, and there is no prejudice in proceeding with the issuance of a decision in this case at this time.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran experienced symptoms of hearing loss during service and continuously since service separation.    



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sensorineural hearing loss, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Specific to claims of hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in Hensley, the United States Court of Appeals for Veterans Claims indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he experienced acoustic trauma during service as exposure to loud noises was a routine aspect of his duties as combat engineer.  In addition, the Veteran contends that he has experienced continuous symptoms of hearing impairment since service separation that have progressively worsened over time to the point where he now requires hearing aids.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran experienced acoustic trauma during service.  According to service personnel records, the Veteran's military occupational specialty was a combat engineer.  The Veteran has indicated that in this role he was repetitively exposed to artillery explosions.  See September 2008 Statement; January 2015 Statement.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current hearing loss disability.  Upon VA examination in November 2014, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
60
65
LEFT
20
25
45
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss bilaterally.  

The November 2014 VA audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in both ears, and pure tone thresholds of 26 decibels or greater in at least three tested frequencies in both ears.  Therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 
38 C.F.R. § 3.385.  

The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current hearing loss disability is related to active service.  Evidence against a finding of an etiological nexus to service is contained in the service treatment records and the November 2014 VA examination report.  Service treatment records do not show complaints of, a diagnosis of, or treatment for hearing impairment.  

Upon the April 1970 service separation audiometric examination, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NT
0
LEFT
0
0
0
NT
0

The service physician made no notation of symptoms or a diagnosis of hearing impairment, and assigned a PULHES score of H1.  The "PULHES" scale is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  

Following VA examination in November 2014, the VA examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or a result of military service.  As rationale, the VA examiner indicated that the Veteran's service separation examination was within normal limits, and there was no significant shift noted between the audiological examinations performed at time of entrance to and separation from service.  

In review of the opinion provided by the November 2014 VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  The VA examiner based the negative nexus opinion on a finding that the Veteran's hearing acuity at service separation was within normal limits and there was no evidence of a significant threshold shift noted during service.  However, the VA examiner did not discuss the Veteran's contentions of in-service acoustic trauma or his contentions of symptoms of hearing impairment since service separation; instead, the VA examiner appeared to rely solely on the absence of documented symptoms in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Moreover, hearing acuity within normal limits upon service separation does not preclude service connection for a current hearing loss disability.  See Hensley, 5 Vet. App. 155, 157; Ledford, 3 Vet. App. 87, 89.  

As there is no adequate medical nexus opinion as to the etiology of the Veteran's hearing loss, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  In this regard, the Veteran has indicated that he began to experience symptoms of hearing impairment during service, and has continued to experience symptoms of hearing impairment continuously since service separation.  See January 2005 Veteran's Application for Compensation and/or Pension.  The Board finds the Veteran's statements to be credible lay evidence that symptoms of hearing impairment began during service and have continued since service separation.  The Board finds the Veteran competent to report symptoms of hearing impairment, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  See Layno, 6 Vet. App. at 470.  In addition, the Board previously granted service connection for tinnitus on the basis of the Veteran's credible statements of symptoms beginning during service and continuing since service separation.  As the Board has found that the Veteran experienced acoustic trauma in service and that the Veteran's reports of in-service and continuous post-service symptoms are competent and credible, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. 
§§ 3.307, 3.309(a); Walker, 708 F.3d 1331.  

The Veteran's credible lay contentions of in-service loud noise exposure and of symptoms of hearing impairment as beginning during service and continuing since service tend to show that his current hearing loss disability was incurred coincident 

with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


